Citation Nr: 1403823	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-23 748	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to an effective date prior to November 15, 2007, for the grant of service connection for prostate cancer with residuals of radical retropubic prostatectomy.

2.  Entitlement to an effective date prior to November 15, 2007, for the grant of service connection for erectile dysfunction secondary to service-connected prostate cancer.   

3.  Entitlement to an effective date earlier than November 15, 2007, for the grant of special monthly compensation based on loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	Felicia Pasculli, Esq.


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1971 with service in the Republic of Vietnam.  He is also a recipient of various combat decorations including the Purple Heart medal. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the VA RO.  

The Veteran's claims for earlier effective dates were denied by the Board in a November 2012 decision.  In December 2012, the Board received a letter from the Veteran's representative requesting reconsideration of the November 2012 decision and an opportunity for the Veteran to testify at a hearing before the Board.  The representative argued that although the case had been certified to the Board in September 2012, the November 2012 denial of the claims was issued before the expiration of the 90 day period provided for requesting a hearing before the Board.  Due to the effects of Hurricane Sandy on Staten Island where the Veteran resides, she indicated that he had been unable to request a hearing prior to the issuance of the Board's November 2012 decision.  The Board found this argument to be persuasive and scheduled him for a hearing before the Board in June 2013, which he attended.

By law, the Veterans Law Judge who conducts a hearing is required to rule on the issues discussed at the hearing.  In this case, because a different Veterans Law Judge previously adjudicated these issues in November 2012, the November 2012 Board decision must first be vacated, before the Veterans Law Judge who conducted the Veteran's hearing may rule on the issues.  This is done below.  

The issues on appeal will be adjudicated in a separate document.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the Veteran or his representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

As explained in the introduction, the undersigned Veterans Law Judge previously adjudicated the Veteran's claim in November 2012, denying the three issues on appeal.  The Veteran's representative then wrote a letter indicating that the Veteran wished to testify at a hearing before the Board, but had been unable to submit his hearing request prior to the issuance of the Board decision on account of delays caused by Hurricane Sandy.  The Board agreed to provide the Veteran with a hearing, which he attended in June 2013.  However, because the Veterans Law Judge who conducts a hearing is required to adjudicate the issues heard at the hearing, the Board must first vacate the November 2012 decision which previously adjudicated those issues, before the hearing Judge may adjudicate the appeal. 

Accordingly, the November 27, 2012 Board decision which addressed the claims for an earlier effective date for the grants of service connection for prostate cancer, erectile dysfunction, and special monthly compensation is vacated.


	                        ____________________________________________
MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals




